DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic Of Korea on 06 December 2017. It is noted, however, that applicant has not filed a certified copy of the REPUBLIC OF KOREA 10-2017-0166446 application as required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn on 26 October 2021.
The application has been amended as follows: 
In claim 6, line 5, add – that relates to operation information of a refrigerator – following “pattern”. 


Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claims 1-5, the prior art does not teach or suggest an out plate that is made of a metal material and that defines a front surface of the door; a display part located at the out plate and configured to 10display operation information of the refrigerator by transmission of light, the display part defining a plurality of plate holes that pass through the out plate; a plurality of light emitting members located in the door 
As for claims 6-20, the prior art does not teach or suggest 15a steel plate made of a metal, the steel plate defining a plurality of plate holes that pass through the steel plate and that are configured to display a figure, a character, or a pattern that relates to operation information of a refrigerator; 20a plurality of hole filling members that fill the plurality of plate holes, the plurality of hole filling members being made of a material configured to transmit light; a first layer located at a surface of the plurality of hole filling members, the first layer comprising:  5a light blocking part configured to block light; and a plurality of light transmission parts positioned in an inner region of the plurality of plate holes and configured to transmit light emitted from a plurality of light emitting members, 10wherein the plurality of plate holes are configured to display the figure, the character, or the pattern by transmitting light that has been emitted from one or more of the plurality of light emitting members located at positions corresponding to the plurality of plate 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sung et al. (2015/0192352)
Sung et al. (2014/0300263)
Lee et al. (8,567,885)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                             
10/28/2021